ITEMID: 001-109076
LANGUAGEISOCODE: ENG
RESPONDENT: NOR
BRANCH: CHAMBER
DATE: 2012
DOCNAME: CASE OF ANTWI AND OTHERS v. NORWAY
IMPORTANCE: 3
CONCLUSION: No violation of Article 8 - Right to respect for private and family life (Article 8 - Expulsion;Article 8-1 - Respect for family life) (Conditional)
JUDGES: Erik Møse;Julia Laffranque;Khanlar Hajiyev;Linos-Alexandre Sicilianos;Mirjana Lazarova Trajkovska;Peer Lorenzen
TEXT: 6. The first applicant arrived in Germany in 1998, where he obtained a forged passport and a birth certificate stating a false identity indicating that he was a Portuguese national named Jose Joao Olas Pinto, born on 1 March 1969.
7. The second applicant is also of Ghanaian origin. She had arrived in Norway in 1997, at the age of seventeen, with a view to be reunited with her father and three siblings who still live in Norway. The first and second applicants met while she was travelling in Germany. The second applicant invited the first applicant to Norway and soon after they started cohabiting. They live in Oslo.
8. In 2000 the second applicant obtained Norwegian citizenship.
9. On 23 December 1999 the first applicant applied for a work- and residence permit as a citizen of the European Economic Area (hereinafter “the EEA”, established in 1994 under an agreement bringing the three member states of the European Free Trade Association (EFTA) – Iceland, Liechtenstein and Norway – and the twenty-seven member states of the European Union (EU) together in a single internal market, without the EFTA members having to join the EU). On the basis of the forged Portuguese passport indicating a false identity, the Norwegian immigration authorities granted him a five-year residence- and work permit from 13 April 2000 to 13 April 2005 as an EEA national.
10. On 23 September 2001 the couple had a daughter (the third applicant).
11. In 2003 the first applicant applied for Norwegian citizenship. The application was refused because the duration of his residence in Norway had been insufficient.
12. On 11 February 2005 the couple married in Ghana. According to the applicants, it was in that connection that the second applicant had become aware of the first applicant’s true identity as he obtained a Ghanaian passport.
13. The first applicant also used his false identity when he applied for renewal of his residence permit in the spring of 2005.
14. On 15 July 2005 the first applicant was arrested in the Netherlands while travelling to Canada, as the Dutch authorities discovered that his passport was forged. Subsequently, the first applicant provided his true identity to the Norwegian authorities. After a few months he returned to Norway.
15. On 12 October 2005 the Directorate of Immigration warned the first applicant about the possibility that he might be expelled from Norway.
16. On 3 May 2006 the Directorate decided that he should be expelled from Norway under section 29(1)(a) of the Immigration Act 1988 (according to which an alien may be expelled if he or she has committed serious or repeated violations of one or more provisions of the Act). Reference was made to the fact that by having provided false information in connection with his application for work permit on 23 December 1999, he had violated section 44 (cf. section 47(1)(b) of the Act). He had submitted false information regarding his date of birth, identity and nationality. Whilst the first applicant had stated that his name was Jose Joao Olas Pinto, a citizen of Portugal, born on 1 March 1969, his true identity had been Henry Antwi, a citizen of Ghana, born on 9 May 1975. The Directorate found that his expulsion would not be a disproportionate measure vis-à-vis him for the purposes of section 29(2). He was prohibited from re-entry for a period of five years (section 29(4)).
17. The Directorate also decided that these measures should be entered into the Schengen Information System, with the consequence that the expulsion in principle would apply to the entire Schengen area. He was given until 24 July 2006 to leave Norway.
18. On the same date as the above decision, the Directorate rejected the first applicant’s application for work-permit and family reunification with the second and third applicants on the ground of his expulsion.
19. On 4 September 2007 the Immigration Appeals Board rejected the first applicant’s appeal against the Directorate of Immigration’s decision of 3 May 2006. Like the Directorate, it observed that the first applicant had given false information about his identity and in support of this had submitted a forged passport. He had further maintained his false identity in his respective applications for Norwegian citizenship, for renewal of his work permit, and for family reunification. He had accordingly repeatedly committed aggravated violations of the immigration rules.
20. The Board found that the first applicant’s expulsion would not constitute a disproportionate measure vis-à-vis him, nor vis-à-vis his closest family members. In addition to having obtained a work permit as an EEA citizen on the basis of false information about his identity with the support of a forged passport, the first applicant had failed to comply with the order to leave the country by 24 July 2006. Strong interests of general prevention militated in favour of expulsion.
21. With reference to Article 8 of the Convention, the Board found that the first applicant’s personal links to Norway carried little weight. He had arrived in Norway at an adult age, had since returned to his home country and had also married the second applicant in Ghana, which suggested that he still had a strong attachment to his country of origin. In light of the gravity of the offences, his family links to his spouse and child could not be decisive in the global assessment. Since his relationship with the second applicant had been established during his residence on the basis of false identity, neither he nor she could entertain any legitimate expectation about being able to continue to live together in Norway if the matter was discovered. No weight could be placed on the fact that the second applicant claimed that she had been ignorant about the first applicant’s actual identity. Reference was made to the fact that she had been aware that he originally had a Ghanaian background and that, in connection with their marriage in Ghana on 11 February 2005, he had obtained a Ghanaian passport.
22. The Board further noted that the third applicant had been conceived and born while the first applicant resided on the basis of a false identity. Links established under circumstances as described above thus carried less weight. The fact that the applicants were living together as a family and that the first applicant had significant contacts with the third applicant, could not be decisive for the assessment of the case as a whole. Reference was made to the fact that the second applicant was originally of the same nationality as the first applicant and could more easily accompany the first applicant to their country of origin. In view of her young age, the child had the closest attachment to her parents and for this reason could eventually follow them to their home country. Also, the duration of the prohibition on re-entry was limited to five years.
23. Referring to section 4 of the Immigration Act 1988 (pursuant to which the Act ought to be applied consistently with Norway’s international legal obligations aimed at strengthening the foreigner’s position) and to section 4 of the Human Rights Act, which incorporated the Convention into Norwegian domestic law, the Board found that the first applicant’s expulsion would not be incompatible with Article 8 of the Convention or the United Nations Convention on the Rights of the Child. In this connection the Board had regard to the Court’s case-law, notably Amrollahi v. Denmark, no. 56811/00, § 35, 11 July 2002; Boultif v. Switzerland, no. 54273/00, § 48, ECHR 2001IX; Dalia v. France, 19 February 1998, § 54, Reports of Judgments and Decisions 1998I; Jakupovic v. Austria, no. 36757/97, § 31, 6 February 2003). The Board considered in detail the first applicant’s arguments based on Rodrigues da Silva and Hoogkamer v. the Netherlands (no. 50435/99, ECHR 2006I) and agreed with the Directorate that it was not directly applicable to the present case.
24. In sum, the Board was of the view that, having regard to the gravity of the first applicant’five years would not be a disproportionate measure either vis-à-vis the first applicant or vis-à-vis his closest family members, for the purposes of section 29(2) of the Immigration Act, Article 8 of the Convention and the UN Convention on the Rights of the Child.
25. Throughout the above proceedings before the immigration authorities the first applicant was represented by a lawyer.
26. The first applicant challenged the above decision before the Oslo City Court (tingrett), pending which it was decided in the autumn of 2007 to stay his expulsion.
27. On 28 March 2008 the Oslo City Court quashed the Immigration Appeals Board’s decision of 4 September 2007 as being invalid. The City Court found it obvious that the conditions for expelling the first applicant set out in section 29(1)(a) had been fulfilled. The first applicant’s offences of the immigration rules were aggravated and his expulsion was warranted by weighty considerations of general deterrence. According to the immigration authorities’ practice, a prohibition on re-entry would normally be made permanent in such cases. The reason why the prohibition on reentry had been limited to a period of five years in the present case was the fact that the first applicant had a six years’ old daughter (the third applicant). The question thus arose whether the expulsion of the first applicant for a period of five years would be a disproportionate measure visà-vis his daughter despite the seriousness of his breaches of the Immigration Act.
28. In this regard the City Court observed, inter alia, that the third applicant appeared to be an ordinary Norwegian girl and that it was not certain that it would be unproblematic for her to move to Ghana, even though this was her parents’ home country. One would have to take into account possible problems for her in the event of a return to Norway. If the first applicant were to be expelled to Ghana for a period of five years, his daughter would most probably loose the close contact she had with him. To deprive the child of her relationship with her father would be a serious measure and could have disturbing effects on the child’s development. This would be so even if she were to have the opportunity to visit him in his home country. Although considerations of general prevention militated in favour of expulsion, the measure would be disproportionate vis-à-vis the first applicant’s daughter.
29. The State appealed to the Borgarting High Court (lagmannsrett). At the request of the State, the High Court decided on 14 November 2008 to suspend the proceedings in the first applicant’s case pending the national outcome in a parallel case (Nunez v. Norway, no. 55597/09, 28 June 2011).
30. In a judgment of 19 January 2010, the High Court, by two votes to one, upheld the Immigration Appeals Board’s decision of 4 September 2007.
31. The High Court observed that the first applicant’s violation of the Immigration Act ought to be considered as serious. On four different occasions he had submitted false information about his identity to the immigration authorities and had supported this with a forged passport. First he had been issued with a permit - an EEA permit - despite his not being entitled to such a permit. On the second occasion, his application for citizenship had been refused on other grounds, namely the duration of his residence in Norway. On the third and fourth occasions, his application had been rejected because his expulsion had already been decided. False information about one’s identity made it very difficult for the authorities to exercise an effective control of a foreigner’s entry into and residence in Norway. To a large extent the system had to be based on confidence. General preventive measures suggested therefore that breaches of the immigration rules should entail adverse consequences for the person concerned.
32. As to the question whether, nonetheless, there was such an attachment to Norway as to make the expulsion disproportionate, the High Court observed inter alia as follows.
33. The first applicant had grown up in Ghana and had his family there. He had lived in Norway since the autumn of 1999. Since his attachment had been established on the basis of a residence permit that he had misled the authorities to grant him, he could not have had any legitimate expectation about being able to remain in Norway. The High Court found it clear that expulsion would not be a disproportionate measure vis-à-vis the first applicant.
34. As regards his wife, the second applicant, the High Court observed that she had originated from Ghana. She knew the culture and spoke the language of the country. Since the age of seventeen she had lived in Norway where she had her closest family, her father and three siblings. She was a Norwegian citizen, spoke Norwegian and was working in Norway. In 1999 she had started co-habiting with the first applicant in the belief that he held lawful residence in Norway as an EEA citizen. She thus had reason to believe that their marriage and his application for family reunification had not been necessary conditions for them to establish a reliable framework around their life together in Norway. She had become aware of her husband’s true identity when they had married in February 2005. Only when the false passport had been revealed in the Netherlands in the summer of 2005 had she become aware that he was not a Portuguese national. Nonetheless, the High Court found that her interests seen on their own could not render the expulsion a disproportionate measure.
35. The High Court found that a decisive consideration in this case was the interests of the daughter, the third applicant. She was eight and a half years of age and was a Norwegian national. She was in her third school year, active in sport and well established in her local environment. She only spoke Norwegian and a few words of her mother’s language – Twi – and English. Her parents spoke primarily Norwegian at home. It had been submitted that she needed close follow-up in relation to school and that it was the first applicant who assumed this contact, staying at home after having lost his work permit. It was also him who followed up her hobbies.
36. According to two medical statements dated 5 October 2007 and 18 September 2008, respectively, by the third applicant’s general medical practitioners, since she had been a child she had been suffering from rashes that worsened with heat.
37. The High Court pointed out that regard for the best interests of the child was a fundamental consideration to be taken into account in the proportionality assessment under section 29 of the Immigration Act.
38. The High Court found it established that in the event of the first applicant’s expulsion, either the family would be split, meaning that the second and third applicants would continue to live in Norway, or they would move with him to Ghana. This would clearly not be in the best interests of the daughter, who was born and had grown up in Norway and was very attached to her father. Naturally she also had strong bonds to her mother.
39. It ought to be expected that an expulsion would involve financial, emotional and social strain on established family life. This applied not least when family life was interrupted as a result of the expulsion. Strain of this kind was not in itself a sufficient indicator that expulsion would be a disproportionately severe sanction.
40. The High Court further pointed to the Supreme Court’s judgment reported in Norsk Retstidende (“Rt.”) 2009-534 (see Nunez, cited above, § 23), in which Norway’s international obligations were also assessed, including the European Court’s judgment in Rodrigues da Silva and Hoogkamer, cited above. In the High Court’s view, the interests of a child who had no special needs for care and who had a remaining parent able to provide satisfactory care should not be a decisive consideration in assessing whether an expulsion measure should be implemented.
41. According to the High Court, the third applicant was a normal girl for her age – eight years and a half – and had no special care needs. It saw no reason to doubt that her mother would be able to provide her with satisfactory care on her own. Since the child’s mother originated from the same country as the father, and had been on visits there with the daughter on three occasions, the situation was favourable for regular contact or, in the alternative, for the family’s settling in Ghana. Consequently, the expulsion of her father with a prohibition on re-entry for a limited period would not be a disproportionate measure.
42. As to the duration of that period the High Court was divided.
43. The majority did not find five years inconsistent with current practice or disproportionate. It observed that the case involved serious violations of the Immigration Act. According to the Supreme Court’s judgment in the Nunez case, an expulsion would only be disproportionate when it resulted in an extraordinary burden (see paragraph 63 of the Supreme Court’s judgment quoted in Nunez, cited above, § 23).
44. As to the present case, the High Court reiterated its finding above that the child’s mother would be able to provide the child with satisfactory care of her own. Since the child’s mother originated from the same country as the father and had visited the country with the daughter on three occasions, there were favourable conditions for maintaining regular contacts or, in the alternative, for the whole family to settle in Ghana. Thus the family had a better basis for maintaining family life and contact than would have been the case if the parents had not had the same country of origin.
45. The parents had informed the court that the daughter could not stay in Ghana for extended periods since she suffered from a skin rash that was aggravated by heat. However, it was clear that she had been in Ghana several times, most recently in October 2009. In the majority’s view, the information about the daughter’s rashes had not been sufficiently documented and could not be relied upon.
46. The minority was of the view that the imposition of a five-year reentry ban would be too severe and disproportionate a measure and that two-year ban would be appropriate, observing inter alia the following.
47. The gravity of the first applicant’s offences under the Immigration Act had been comparable to those committed by the applicant in the Nunez case, though less aggravated bearing in mind that he had not committed other offences in Norway and had not defied any prohibition on re-entry.
48. Since birth the daughter had been taken special care of by her father, who had followed her up in her recreational activities and through extensive contacts with her school. For a girl of eight years and a half of age, and for her mother, it would make a considerable difference were reunification of the family to take place in Norway after two to three years as compared to five to six years. Taking into account the normal processing time for a request for family reunification, the daughter would be nearly fifteen years before the family could resume cohabitation in Norway. The years in between would be important years.
49. Even though there was a possibility for the family to follow the first applicant to Ghana, this prospect was unrealistic. There was nothing to indicate that the family would easily find accommodation, work, etc. in Ghana.
50. The minority agreed that the evidence submitted in support of the affirmation that the daughter had a skin rash aggravated by heat was weak. Nonetheless, on the basis of the two statements form the daughter’s two general practitioners, it ought to be assumed that she had “a recurrent skin rash. The diagnosis had been somewhat uncertain.” As far as could be understood, one only had the word of the parents to the effect that the rash had been aggravated by heat; the general practitioners’ statements on this point had apparently been based on information provided by the parents.
51. However, it was unnecessary to further consider this matter since in any event for the third applicant to be interrupted for at least five years’ from her school, friends and hobbies in Norway in order to settle in a country where she neither knew the language nor the culture would be particularly unfortunate for her. Her knowledge of Norwegian would deteriorate and it would have social and educational consequences for her when returning to Norway at the age of fourteen or fifteen.
52. The minority in addition attached some weight to the second applicant’s interests, notably the fact that she had entered into the relationship, had given birth to a child and had married the first applicant in the belief that it would be possible to continue family life in the country of which she was a national and where most of her remaining family lived. It further had regard to the fact that the first applicant had come to Norway because of his wife and that their cohabitation had been established almost immediately after his arrival in the country.
53. On 28 April 2010 the Appeals Leave Committee of the Supreme Court (Høyesteretts ankeutvalg) unanimously refused the first applicant leave to appeal, finding that such leave was warranted neither by the general importance of the case nor by other considerations.
54. In the above-mentioned judicial proceedings, the first applicant was represented by a lawyer at each judicial level.
55. Section 29 (1) (a) of the Immigration Act 1988 (Act of 24 June 1988 Nr 64, Lov om utlendingers adgang til riket og deres opphold her – utlendingsloven – applicable at the material time and later replaced by the Immigration Act 2008) read:
“Any foreign national may be expelled
a) when the foreign national has seriously or repeatedly contravened one or more provisions of the present Act or evades the execution of any decision which means that the person concerned shall leave the realm.”
56. Even when the conditions for expulsion pursuant to section 29 of the Immigration Act were satisfied, expulsion could not take place if it would be a disproportionate measure against the foreign national or the closest members of his or her family. Section 29 § 2 of the Immigration Act 1988 provided:
“Expulsion pursuant to the first paragraph, sub-paragraphs (a), (b), (c), (e) and (f) of this section, shall not be ordered if, having regard to the seriousness of the offence and the foreign national’s links to the realm, this would be a disproportionately severe measure vis-à-vis the foreign national in question or the closest members of this person’s family.”
57. According to section 29 (4), an expulsion order would be accompanied by a prohibition on re-entry into Norway. However, the person expelled might, on application, be granted leave to enter Norway. Furthermore, according to well-established administrative practice, when considering an application for leave to enter under section 29 (4), the Directorate of Immigration was under an obligation to consider the proportionality of its decision on prohibition on re-entry. The provision read:
“Expulsion is an obstacle to subsequent leave to enter the realm. Prohibition on entry may be made permanent or of limited duration, but as a general rule not for a period of less than two years. On application the person expelled may be granted leave to enter the realm, but as a rule not until two years have elapsed since the date of exit.”
58. Section 41 (1) provided inter alia:
“Any decision which means that any foreign national must leave the realm is implemented by ordering the foreign national to leave immediately or within a prescribed time limit. If the order is not complied with or it is highly probable that it will not lead to the foreign national’s leaving the realm, the police may escort the foreign national out. ... Any decision which applies to implementation is not considered to be an individual decision, cf. section 2 (1) (b), of the Public Administration Act.”
NON_VIOLATED_ARTICLES: 8
NON_VIOLATED_PARAGRAPHS: 8-1
